Citation Nr: 9928035	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  96-13 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a left leg 
disability.

2. Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1991 to 
September 1995.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

A VA Form 119 dated in May 1996 reflects that the veteran 
canceled his personal hearing.  

A January 1998 deferred rating decision reflects that no 
action - pending response from the veteran regarding 
healthcare providers.  A deferred rating dated in July 1999 
reflects that the veteran has not submitted any medical 
treatment records as requested in the January 1998 letter.  
Accordingly, the claims were certified to the Board for 
adjudication. 

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDINGS OF FACT

1. There is no competent medical evidence of current 
manifestations of a left leg disability.

2. There is no competent medical evidence of current 
manifestations of a head injury related to military 
service.  




CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for a left 
leg disability is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).

2. The claim of entitlement to service connection for 
residuals of a head injury is not well-grounded.  38 
U.S.C.A. § 5107. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that the head and left leg injuries which 
occurred in 1979 never bothered him until he fell from the 
obstacle course and passed out for a few minutes in boot 
camp.  Since then, the pain from his left leg and head bother 
him.  He reportedly fell in a hole during a 26-mile hump 
while in service and since then, he has had drainage out of 
his leg after a day of work.  He also contends that his leg 
and head injuries are direct results of his military service.  

In order to establish a well-grounded claim, it is necessary 
to provide evidence, which demonstrates that the claimed 
disability was incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. 3.303(b) by (a) evidence that the 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  38 
C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  For the purpose of determining whether a claim is 
well-grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v. Brown, 8 Vet. App. 
69, 75 (1995).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1998). 

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304 (1998).  


Left leg disability

Service medical records reflect that the report of medical 
history dated in February 1991 reflects that the veteran had 
a history of broken bones.  The examiner noted fracture, 
compound, left leg.  The veteran's lower extremities were 
evaluated as normal on the physical examination.  Multiple 
scars were noted on the left leg.  Recommendations, item # 
75, of the physical examination report reflects "ortho=1".  
The physical profile for the lower extremities was "1".  
Records dated in March and April 1993 reflect that the left 
leg was evaluated for complaints of pain exacerbated by 
running/hiking, and intermittent draining of serosanguinous 
fluid.  The January 1995 report of medical examination 
reflects that the lower extremities were evaluated as normal.  
The April 1995 Physical Evaluation Board (PEB) reflects inter 
alia a diagnosis of left tibia/fibula fractures sustained in 
1979, problematic since reinjury in boot camp.  The PEB also 
notes recurrent skin breakdown over the fracture site, 
secondary to left tibia/fibula fractures.  The diagnoses were 
1) left tibia/fibula fractures sustained in 1979, problematic 
since reinjury in boot camp, existed prior to enlistment, and 
2) recurrent skin breakdown over the fracture site, secondary 
to diagnosis #1, existed prior to enlistment.  The prognosis 
for continued military service was poor and good for return 
to civilian life.  Physical limitations included no jumping 
and may run, but only at his own pace.  

In pertinent part, the May 1995 rating decision for 
vocational rehabilitation purposes reveals that the physical 
examination Board report dated in April 1995 shows that the 
claimant was unfit for duty because of post traumatic stress 
disorder, acute, and for a pre-service left tibia/fibula 
fracture with recurrent skin breakdown.  The rating decision 
reflects that the bones were pinned for 3 months, then 
removed.  No problems with the leg were noted until reinjury 
in boot camp in June 1991 when he fell from the pull up bars.  
He landed on his feet but had immediate pain in the left 
lower leg.  After one month, he was made fit for full duty; 
however, his tibia was tender on the distal third anterior 
aspect.  He had recurrent pain and inadequate healing of the 
skin over the wound, which has resulted in being limited in 
physical training. 

In relevant part, the November 1995 VA general medical 
examination reflects that the veteran had no physiological 
complaints.  On physical examination, there was an extensive 
healed scar on the left shin.  His posture and gait were 
within normal limits.  The examiner noted that the lower 
extremities were within normal limits.

The April 1997 VA PTSD examination reflects that the veteran 
underwent basic training at Camp Pendleton.  While in basic 
training, he re-injured his [left] lower leg while on an 
obstacle course, a condition that continued to plague him the 
entire time he was in the Marines.  The examination was 
silent as regards a current left leg disability.  

At the outset, the Board notes that the presumption of 
soundness does not apply to this claim.  Clear and 
unmistakable evidence, multiple scars on the left leg, 
supports a finding that the veteran sustained a left leg 
injury prior to enlistment.  Therefore, the veteran must show 
that a current left leg disability was aggravated by military 
service.  

As noted above, the threshold question that must be addressed 
before service connection can be considered is whether the 
veteran has submitted a well-grounded claim.  A well-grounded 
claim requires medical evidence of a current disability.  
Caluza and Epps, both supra.  It is not disputed that the 
veteran sustained an injury to the left leg prior to 
enlistment or that the pre-service injury was problematic 
during service.  However, after a complete review of the 
claims folder, the post service medical evidence is silent as 
to complaints regarding the left leg.  Not only are there no 
post service medical records of a chronic left leg disability 
but there are no affirmations by the veteran of post service 
medical treatment for a left leg disability.  As a matter of 
fact, the veteran had no physiologic complaints on the 
November 1995 VA examination and the lower extremities were 
evaluated as within normal limits.  There is no current 
diagnosis of a left leg disability.  See Brock v. Brown, 10 
Vet. App.  155, 160 (1997) ("A service-connection claim . . 
. must be accompanied by evidence that establishes that the 
claimant currently has the claimed disability").  In the 
absence of a presently existing disability, the veteran's 
claim for service connection for a left leg disability 
aggravated by service must be denied as not well-grounded.  
See Degmetich v. Brown, 104 F.3d 1328, 1330-31 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(Absent "proof of a present disability[,] there can be no 
valid claim").  


Residuals of a head injury

Service medical records reflect that the veteran's head was 
evaluated as normal on enlistment in February 1991.  Other 
service medical records dated between June 1991 and August 
1994 reflect that the veteran was evaluated on multiple 
occasions for headache and other symptoms associated with 
diagnoses of upper respiratory infection, left otitis media 
and viral syndrome, cold symptoms, and tension headache.  In 
particular, a January 1992 entry reflects contusion right eye 
supraorbital ridge.  The impression was soft tissue injury 
secondary to a fall.  Summaries completed in December 1994 
and January 1995 for medevac - psychiatric admission reflect 
Tylenol; 650 milligrams by mouth every 4-6 hours as needed 
for headache/pain.  The history and physical examination 
completed in January 1995 reflects that the veteran complains 
of frontal and temporal headaches daily - "achy type."  The 
physical examination reflects normocephalic and tenderness at 
the bilateral temporal region.  The impression included rule 
out PTSD versus major depressive disorder and status post 
motor vehicle accident with injury to the left tibia with 
infections in the past.  The January 1995 report of medical 
examination reflects that the head was evaluated as normal.  
Entries dated in March 1995 reflect complaints of headache, 
dizziness, and diarrhea.  The assessments included sinusitis 
and gastroenteritis versus diarrhea secondary to antibiotic. 

The November 1995 PTSD VA examination reflects that the 
veteran was hit by a car in May 1979 and knocked unconscious.  
He spent a week in the hospital with a broken leg and head 
injuries severe enough to cause amnesia.  His memory slowly 
cleared.  The veteran currently takes Acetaminophen for 
frequent headaches.

The November 1995 VA general medical examination reflects 
that the veteran had no physiological complaints.  On 
physical examination, the head, face, and neck were 
normocephalic and atraumatic.  The examiner noted that the 
general medical examination was within normal limits.  

The April 1997 PTSD VA examination reflects that the veteran 
takes Acetaminophen for headache.  

As discussed above, service connection may be granted if the 
evidence demonstrates that the current disability resulted 
from an injury or disease incurred in or aggravated 
coincident with service in the Armed Forces.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  The veteran will be considered 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304.  In this regard, in 
the absence of medical documentation of a pre-existing head 
injury on enlistment, the veteran will be considered as 
having been in sound condition as regards his claim for a 
head injury.

A threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded 
claim for service connection requires medical evidence of a 
current disability.  Caluza, supra.  

The Board acknowledges the veteran's contentions that he 
suffers from residuals of a head injury.  It is not disputed 
that the veteran purportedly sustained a head injury prior to 
service or that he sustained a contusion above his right eye 
in service.  However, the January 1995 physical examination 
completed prior to separation reflects that the head was 
evaluated as normal.  While the November 1995 PTSD 
examination reflects that the veteran takes Acetaminophen for 
headaches, the examiner did not relate that finding to a head 
injury.  The November 1995 general medical examination 
reflects that the head was normocephalic and atraumatic.  The 
examiner noted that the examination was within normal limits.  
Even though the April 1997 VA examination reflects that he 
continues to use headache medication, the veteran has 
presented no clinical records to establish that there are 
residuals of a head injury, to include headaches, which are 
related to a pre-existing head injury or an incident in 
service.  See Brock v. Brown, 10 Vet. App.  155, 160 (1997).  
Hence, as no cognizable evidence of a current head injury or 
residuals thereof have been shown, the claim for service 
connection for a head injury is not well-grounded.  See 
Degmetich v. Brown, 104 F.3d 1328, 1330-31 (Fed. Cir. 1997).  
The appeal is denied.  



Other considerations

The RO informed the veteran in the March 1996 statement of 
the case and by a January 1998 letter of the evidence 
necessary to well-ground his claims.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  The veteran has failed to provide the 
additional evidence that would make his claims plausible.  
Montgomery v. Brown, 4 Vet. App. 343, 346 (1993).  As the 
duty to assist is not triggered here by well-grounded claims, 
the Board finds that the VA has no obligation to further 
develop the veteran's claims.  38 U.S.C.A. § 5107(a); see 
Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to complete his 
application for service connection of a left leg disability 
and residuals a head injury.  38 U.S.C.A. § 5103(a) (West 
1991); see also Isenhart v. Derwinski, 3 Vet. App. 177, 179-
80 (1992) (VA has a duty to advise claimant of evidence 
required to complete application).


ORDER

Service connection for a left leg disability is denied.

Service connection for residuals of a head injury is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

